Court of Appeals
                         Sixth Appellate District of Texas

                                     JUDGMENT


Willie Guillermo Torres, Appellant                    Appeal from the 391st District Court of
                                                      Tom Green County, Texas (Tr. Ct. No. D-
No. 06-16-00182-CR         v.                         15-0230-SB). Opinion delivered by Chief
                                                      Justice Morriss, Justice Moseley and Justice
The State of Texas, Appellee                          Burgess participating.



       As stated in the Court’s opinion of this date, we find that the appeal should be dismissed
for want of jurisdiction. Therefore, we dismiss the appeal.
       We note that the appellant, Willie Guillermo Torres, has adequately indicated his
inability to pay costs of appeal. Therefore, we waive payment of costs.




                                                      RENDERED NOVEMBER 8, 2016
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk